
	

113 HR 2942 : To amend title 38, United States Code, to reestablish the Professional Certification and Licensure Advisory Committee of the Department of Veterans Affairs.
U.S. House of Representatives
2014-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 2942
		IN THE SENATE OF THE UNITED STATES
		June 2, 2014Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to reestablish the Professional Certification and Licensure
			 Advisory Committee of the Department of Veterans Affairs.
	
	
		1.Reestablishment of Professional Certification and Licensure Advisory Committee
			(a)ReestablishmentSection 3689(e)(5) of title 38, United States Code, is amended by striking December 31, 2006 and inserting December 31, 2019.
			(b)Appointment of new membersIn reestablishing the Professional Certification and Licensure Advisory Committee under subsection
			 (e) of section 3689 of title 38, United States Code, pursuant to subsection (a), the Secretary of Veterans Affairs may
			 appoint new members of the Committee under paragraph (3)(A) of such
			 subsection (e) without regard to the individuals who served as members
			 before the date of the enactment of this Act.
			
	Passed the House of Representatives May 28, 2014.Karen L. Haas,Clerk.
